Citation Nr: 1312891	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-50 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.
   

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Son and Daughter


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1962 to June 1966.  The Veteran died in January 2007; the appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO) located in Decatur, Georgia.  The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in December 2012.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic record.  

At the Board hearing, the appellant submitted additional evidence along with a waiver of RO consideration.  38 C.F.R. § 20.1304(c).  Thus, the Board may properly consider this evidence.  Nevertheless, in light of the need to remand for further development, the RO will have the opportunity to review such evidence.   

With the exception of the Board hearing transcript, a review of the Virtual VA electronic claims processing system does not reveal any additional evidence pertinent to the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary with respect to the issues on appeal.  Initially, the Board observes that the certificate of death shows that the Veteran died in January 2007.  The immediate cause of death was listed as severe anoxic encephalopathy, with underlying causes of respiratory failure and status post cardiopulmonary arrest.  At the time of his death, the Veteran was not service-connected for any disabilities.  However, after his death, in a March 2012 rating decision, the RO granted service connection for diabetes mellitus, type II, associated with exposure to herbicides, for accrued benefit purposes.  

In March 2007, the appellant submitted authorizations so that the Veteran's medical records could be obtained from the following providers:  Joseph West, M.D., Linda Dolan, M.D., David Halverson, M.D., Meena Vesvanathan, M.D., and Moshin Syed, M.D.  While the appellant has submitted some of the records from a few of these providers, it does not appear that all of the records have been requested from these providers.  As these records have been identified as pertinent to the appellant's claim, the RO should take appropriate steps, including obtaining any necessary updated authorizations, to obtain these records.  See 38 C.F.R. § 3.159(c)(1).     

Further, a VA opinion was done in March 2012.  The nurse practitioner determined that the Veteran's cause of death was due to his progressive lung disease, chronic obstructive pulmonary disease, chronic bronchitis, respiratory failure and its  complications, hypoxemia, polycythemia, tracheostomy dependent on oxygen, and pulmonary embolism.  She further determined that given that the Veteran's diabetes was well-controlled in the months prior to his death, there was no correlation between diabetes mellitus and respiratory failure.  No further opinion was provided.  

In the instant case, herbicide exposure has been conceded.  See 38 U.S.C.A.  § 1116(f).  Private treatment records document a past medical history of coronary artery disease.  Importantly, ischemic heart disease, including coronary artery disease, is presumed due to herbicide exposure if manifests to a degree of 10 percent any time after service.  See 38 C.F.R. § 3.309(e).  Moreover, the appellant has asserted that the disabilities that caused the Veteran's death were due to his exposure to herbicides.  The Board also notes that the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Given that the VA opinion did not address these matters, under the circumstances, the Board believes that another medical opinion is appropriate in order to determine whether the Veteran's cause of death was related to service, to include exposure to herbicides.  See 38 U.S.C.A. § 5103A(a)(1); DeLarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Given the complex nature of the case, the opinion should be done by an appropriate medical doctor, if possible.  

Moreover, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that with regard to Dependency and Indemnity Compensation (DIC) claims, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Board recognizes that the RO sent a VCAA letter to the appellant in April 2009, which provided the information and evidence needed to substantiate a claim for DIC benefits as well as the information and evidence necessary for assignment of an effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the Veteran was not service-connected for any disabilities at that time, the letter failed to list the Veteran's service-connected diabetes mellitus, type II, and notify the appellant of the evidence and information required to substantiate a DIC claim based on the Veteran's service-connected disability.  Thus, in light of the need to remand for other matters, the RO should send another VCAA notice to the appellant in compliance with Hupp.  

Also, because the Veteran's claim for Chapter 35 benefits is inextricably intertwined with the pending service connection claim for cause of death, it is appropriate to defer consideration of this claim until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Accordingly, a decision on the Chapter 35 issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following actions:

1.   The RO should send the appellant a corrective VCAA notice in compliance with the Court's guidance in Hupp.  The notice should specifically list the Veteran's service-connected disability and include an explanation of the information and evidence necessary to substantiate a DIC claim based on the Veteran's service-connected disability.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).  

2.  The RO should take appropriate action, including obtaining any necessary authorizations, to obtain all  treatment records from Joseph West, M.D., Linda Dolan, M.D., David Halverson, M.D., Meena Vesvanathan, M.D., and Moshin Syed, M.D as well as any other providers identified by the appellant.  If these records are unavailable, it should be clearly noted in the claims file.  

3.  After completion of the above and any additional development deemed necessary, the claims file should be sent to an appropriate VA medical doctor, if possible, for a medical opinion.  After reviewing the claims file, the examiner should offer an opinion as to the following:

a)  Whether the Veteran had ischemic heart disease, which is presumptively due to herbicide exposure.

b)  If so, whether it is as likely as not (a 50 percent or greater degree of probability) that ischemic heart disease caused or substantially or materially contributed to the Veteran's death.

c)  Whether the Veteran's disabilities that caused or substantially or materially contributed to his death were as likely as not (a 50 percent or greater degree of probability) directly related to service, to include exposure to herbicides.  See Combee.  

The examiner should provide a detailed rational for all opinions expressed.  The examiner should be aware that a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

4.  The RO should then review the VA examiner's opinion to ensure it adequately responds to the posed questions and that any opinion is based on a clear rationale.  If remedial action is necessary, the opinion should be returned to the examiner for an appropriate addendum. 

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

